GOODRICH, P. J. (dissenting).
The main facts in this case will be found in the opinion of this court on a former appeal (26 App. Div. 381, 49 N. Y. Supp. 739), and it is not necessary to repeat them here. It will be observed that it was stated in the opinion of the presiding justice on that appeal that the action was not brought to recover the value of certain articles which were component parts of the Belgian lamp, but to recover “damages resulting to the plaintiff from his inability to use the articles in the manufacture of lamps, it being claimed that, by the omission of the defendant to return the articles, the plaintiff was prevented from manufacturing, and thereby lost profits which he might have received on the sale of, the completed lamps.” The former judgment for the plaintiff was reversed because we held that there was no evidence sufficient to show that any damage had resulted to the plaintiff from the failure of the defendant to return the articles in question. This was emphasized in the opinion of Mr. Justice Hatch, where he said that there was affirmative proof that the plaintiff had suffered no loss, as he had a large number of lamps on hand which he did not sell, and, if he did not and could not sell them, he could not lose profits upon an addition to the stock in hand. At the last trial the plaintiff supplied this defect by the evidence of two witnesses that in July, 1895, they had applied to the plaintiff to purchase 2,000 lamps, stating the price they were willing to pay therefor. There was no testimony of other witnesses to contradict this fact, and, while there was some evidence tending to impeach these witnesses, the question of fact testified to by them was fairly submitted to the jury, and *400their verdict must stand unless certain exceptions to- the exclusion of evidence and to portions of the charge are tenable. The complaint alleges that the “lamp burners were patented articles,” and that the defendant was “patentee of said burner, or agent of the patentee.” The answer admits that the defendant “imported the lamp burners mentioned, and that the same were patented articles.” The court also spoke of the “patented lamp burner” and “patented burner,” and referred to the articles as “component parts of the patented burner,” so that it seems to have been the theory of both parties and of the court that there was no question at the trial that the patent covered the completed burner and did not relate to the parts unassembled. Upon the cross-examination, the plaintiff said that when he bought the articles at the auction sale of the underwriters he knew that some parts of the burner, not the lamp itself, were patented. He was then asked:
“Q. I show you a paper, ana ask you whether or not that does not represent the patent of the parts of this lamp which are patented. A. I can only tell by reading it in detail. Of course, I never have seen it. Q. Bead it in detail. (Objected to as immaterial and incompetent. The Court: I will permit you to show that any of the component parts going to make the complete entire was governed by the patent held by some one else than the Belgian Lamp Company [sic]. Mr. Boss: That is not what I claim. The Court: Then I will sustain the objection. Exception.)”
Dawans, one of the defendant’s witnesses, on direct examination, was testifying as to the burner and its several parts and construction, when the following examination took place:
“By Mr. Boss: Q. Any part of that patented? (Objected to as immaterial and incompetent. Objection sustained. Exception.) Q. Are all of the parts you have just mentioned patented, or are only some of them patented? (Objected to as immaterial and incompetent. Objection sustained. Exception.)”
The counsel for the appellant contends that these rulings constitute error, as—
“The defendant had a clear right to show precisely what parts of the lamp were patented, and that the Belgian Lamp Company was the patentee. The plaintiff had alleged that the parts were imported from Belgium, and were patented, and that the defendant was the patentee, or agent of the patentee. The defendant should have been allowed to supplement this proof by showing exactly what the patent covered.”
The difficulty with this contention is that the pleadings contained allegation and admission that “the lamp burners were patented articles.” Upon this question there was no issue before the jury; there was no allegation in the pleadings that any of the parts were patented; so that any evidence on that subject was properly excluded. In addition to this, we are not advised by the record what was the character of the evidence offered to prove the existence of any patent. There was a paper presented to the plaintiff, and he was asked if it did not represent the patent of the parts of the lamp which were patented, but what that paper was does not appear. Even if it would have been competent for the defendant to prove the existence of any patent, that should have been proved by the production of the letters patent, and it is enough to say that we cannot assume—what the record does not show—that the paper referred *401to was the letters patent. Indeed, I think we may assume the contrary from the remarks of the learned judge and the counsel. In the second quotation the defendant seems to have been endeavoring to prove by parol evidence that some or all of the parts of the burner were patented. As we have before said, the existence of a patent is to be proved by production of the letters patent or by a. certified copy. 2 Greenl. Ev. (15th Ed.) § 488; Code Civ. Proc. §§ 952, 953. It is very difficult to ascertain from the record whether the defendant claimed that the patent covered the different parts of the burner or the assembling of the component parts, but in either case it has failed to offer competent proof of the existence of any letters patent to vary the allegation and admission of the pleadings. I have carefully examined the other exceptions, and find no error in any of the rulings thereon, and I think the judgment and order appealed from should be affirmed.